                  Case 2:20-cv-00432-RSM Document 6 Filed 05/08/20 Page 1 of 4



 1
                                                      THE HONORABLE RICHARD S. MARTINEZ
 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 9
     Adrianna Killam,
10                                                          Case No.: 2:20-cv-00432-RSM
                        Plaintiff,
11                                                          STIPULATION AND ORDER FOR
             v.                                             STAY OF CASE UNTIL JUNE 5
12                                                          PENDING SETTLEMENT
     Port of Seattle,                                       NEGOTIATIONS
13
                        Defendant.
14                                                          NOTED FOR CONSIDERATION:
                                                            May 7, 2020
15

16                                          I. STIPULATION

17           Plaintiff Adrianna Killam filed her Complaint for Declaratory and Injunctive Demand on

18   March 20, 2020 (Dkt. # 1). In order to provide the Parties with additional time to fully explore

19   early settlement resolution, the parties, by and through their respective counsel of record, hereby

20   stipulate and move for an order temporarily staying litigation on this case until June 5, 2020.

21           This brief extension of time will permit the parties to engage in settlement discussions

22   that have already commenced and potentially resolve this matter without further action by the

23   Court. The Parties believe that these settlement efforts will be compromised by simultaneous

24

     STIPULATION AND ORDER FOR STAY OF CASE UNTIL JUNE 5 PENDING                 STOKES LAWRENCE, P.S.
                                                                                   1420 FIFTH AVENUE, SUITE 3000
     SETTLEMENT NEGOTIATIONS - 1                                                 SEATTLE, WASHINGTON 98101-2393
                                                                                            (206) 626-6000
     2:20-cv-00432-RSM
               Case 2:20-cv-00432-RSM Document 6 Filed 05/08/20 Page 2 of 4



 1   prelitigation civil filings and practice and that there is good cause for the stay requested.

 2   Representative counsel for the parties agreed to an extension during a telephone discussion on

 3   Wednesday, May 6th, 2020.

 4          Thus, the Parties respectfully request the Court to enter an Order:

 5             i.   Staying this action for all purposes until June 5, 2020, so that the Parties can focus

 6                  on and conduct settlement negotiations; and

 7            ii.   Scheduling a status hearing date for the Parties to file a joint report, or other event

 8                  that will permit the Parties to update the Court on the progress of settlement

 9                  efforts following the conclusion of the stay on June 5, 2020.

10

11          EXECUTED at Seattle, WA, this 7th day of May 2020.

12

13   STOKES LAWRENCE, P.S.                                  WASHINGTON CIVIL AND DISABILITY
                                                            ADVOCATE
14
     By: /s/ Justo G. Gonzalez                              By: /s/ Conrad Reynoldson
15       Justo G. Gonzalez (WSBA #39127)                        Conrad Reynoldson (WSBA #48187)

16
     By: /s/ Joshua D. Harms                                By: /s/ Michael M. Terasaki
17       Joshua D. Harms (WSBA #55679)                           Michael M. Terasaki (WSBA #51923)

18   Stokes Lawrence, P.S.                                  Washington Civil and Disability Advocate
          1420 Fifth Avenue, Suite 3000                         4115 Roosevelt Way NE, Ste B
19        Seattle, WA 98101-2393                                Seattle, WA 98105
          Telephone: (206) 626-6000                             Telephone: (206) 876-8515
20        Fax: (206) 464-1496                                   Fax: (206) 876-8515
          E-mail: JGG@stokeslaw.com                             E-mail: conrad@wacda.com
21        E-mail: JDH@stokeslaw.com                             E-mail: terasaki@wacda.com

22   Attorneys for Defendant Port of Seattle                Attorneys for Plaintiff Adrianna Killiam

23

24

     STIPULATION AND ORDER FOR STAY OF CASE UNTIL JUNE 5 PENDING                   STOKES LAWRENCE, P.S.
                                                                                     1420 FIFTH AVENUE, SUITE 3000
     SETTLEMENT NEGOTIATIONS - 2                                                   SEATTLE, WASHINGTON 98101-2393
                                                                                              (206) 626-6000
     2:20-cv-00432-RSM
               Case 2:20-cv-00432-RSM Document 6 Filed 05/08/20 Page 3 of 4



 1                                                 ORDER

 2   Based on the foregoing Stipulation and Motion, IT IS SO ORDERED that Defendant’s deadline

 3   to file a responsive pleading is extended to June 5, 2020. The parties are directed to file a joint

 4   status report no later than June 4, 2020, indicating:

 5       1) Whether the stay should be lifted or extended;

 6       2) The agreed date upon which Defendant’s responsive pleading is due; and

 7       3) Proposed dates for the Court to reset deadlines for the FRCP 26(f) conference, initial
            disclosures, and a combined joint status report and discovery plan.
 8

 9

10          DATED this 8th day of May, 2020.

11

12

13                                                  A
                                                    RICARDO S. MARTINEZ
14                                                  CHIEF UNITED STATES DISTRICT JUDGE

15

16
      Presented by:
17

18   STOKES LAWRENCE, P.S.

19   By: /s/ Justo G. Gonzalez
         Justo G. Gonzalez (WSBA #39127)
20

21   By: /s/ Joshua D. Harms
         Joshua D. Harms (WSBA #55679)
22
     Attorneys for Defendant Port of Seattle
23

24

     STIPULATION AND ORDER FOR STAY OF CASE UNTIL JUNE 5 PENDING                   STOKES LAWRENCE, P.S.
                                                                                     1420 FIFTH AVENUE, SUITE 3000
     SETTLEMENT NEGOTIATIONS - 3                                                   SEATTLE, WASHINGTON 98101-2393
                                                                                              (206) 626-6000
     2:20-cv-00432-RSM
               Case 2:20-cv-00432-RSM Document 6 Filed 05/08/20 Page 4 of 4



 1   WASHINGTON CIVIL AND DISABILITY ADVOCATE

 2   By: /s/ Conrad Reynoldson
          Conrad Reynoldson (WSBA #48187)
 3

 4   By: /s/ Michael M. Terasaki
          Michael M. Terasaki (WSBA #51923)
 5
     Attorneys for Plaintiff Adrianna Killiam
 6
     5/7/2020 - Mr. Reynoldson and Mr. Terasaki
 7   Confirmed E-Signature via E-mail

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     STIPULATION AND ORDER FOR STAY OF CASE UNTIL JUNE 5 PENDING   STOKES LAWRENCE, P.S.
                                                                     1420 FIFTH AVENUE, SUITE 3000
     SETTLEMENT NEGOTIATIONS - 4                                   SEATTLE, WASHINGTON 98101-2393
                                                                              (206) 626-6000
     2:20-cv-00432-RSM
